Case 6:18-cr-00015-SEH Document 150 Filed 05/19/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION
UNITED STATES OF AMERICA, Cause No. CR 18-15-H-SEH
CV 21-13-H-SEH
Plaintiff/Respondent,
vs. ORDER
JEREMY JAMES RUMMEL,
Defendant/Movant.

 

 

Defendant/Movant Jeremy James Rummel, a federal prisoner proceeding pro
se, has moved to vacate, set aside, or correct his sentence.! The motion will be
liberally construed.”

Rummel asserts ineffective assistance of counsel. Facts sufficient to support
an inference (1) that counsel’s performance fell below an objective standard of

reasonableness, and (2) that there is “a reasonable probability that, but for

 

' See 28 U.S.C. § 2255(a).

2 See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); Rishor v. Ferguson, 822
F.3d 482, 495 (9th Cir. 2016).
Case 6:18-cr-00015-SEH Document 150 Filed 05/19/21 Page 2 of 4

counsel’s unprofessional errors, the result of the proceeding would have been
different”? must be alleged to warrant further proceedings.

Rummel was designated a career offender* under the Sentencing Guidelines.
The designation applied because he had two prior felony convictions for a
“controlled substance offense.”* Courts employ a categorical approach, looking
only to the elements of the statute underlying the conviction, not to the facts of the
offense to determine whether a prior conviction counts as a controlled substance
offense under the Guidelines.®

Counsel argued that a federal conviction for conspiracy to manufacture
methamphetamine was not a controlled substance offense. In fact it is.’

Rummel was also convicted of criminal distribution of dangerous drugs,

 

3 See Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984).
4 See U.S.S.G. §§ 4B1.1, 1.2 (Nov. 1, 2018); Presentence Report ff 28, 45-46, 50.
> See U.S.S.G. § 4B1.2(b) & cmt. n.1.

6 See United States v. Simmons, 782 F.3d 510, 513 (9th Cir. 2015); United States v. Lee,
704 F.3d 785, 788 (9th Cir, 2012).

7 See 21 U.S.C. §§ 846, 841(a); Order (Doc. 148) at 2-3.

2
Case 6:18-cr-00015-SEH Document 150 Filed 05/19/21 Page 3 of 4

oxycodone, ® in violation of Mont. Code Ann. § 45-9-101(1) in 2009.9 A
controlled substance offense categorically includes solicitation.'

Counsel’s assistance was neither unreasonable nor prejudicial. Reasonable
jurists may disagree about the method or outcome of categorical analysis, but all
would agree that counsel’s performance was reasonable under case law at the time
of Rummel’s sentencing.

A certificate of appealability! is unwarranted.

ORDERED:

1. Rummel’s motion to vacate, set aside, or correct the sentence under 28
U.S.C. § 2255! is DENIED.

2. A certificate of appealability is DENIED. The clerk shall immediately

process the appeal if Rummel files a Notice of Appeal.

 

8 See Doc. 149-1 at 5-6, 20-21; see also Ragasa v. Holder, 752 F.3d 1173, 1176 (9th
Cir. 2014); Coronado v. Holder, 759 F.3d 977, 983-85 (9th Cir. 2014) (following Descamps v.
United States, 570 U.S. 254, 263-64 & n.2 (2013)). The focus remains on elements, not
conduct.

See Am. Presentence Report { 46.

10 See Mont. Crim. Jury Instr. No. 9-101; Mont. Code Ann. §§ 45-9-101(2), 50-32-
101(6), (20), 50-32-224(1)(a)(xv) (2009) (now (xvi)); see also 21 U.S.C. § 812(c); 21 C.F.R. §
1308.12(b)(1)(xiv) (Oct. 30, 2020); 39 Fed. Reg. 22140, 22142 (June 20, 1974) (classifying
oxycodone as Schedule II controlled substance).

Il See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 327 (2003) (citing
Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

12 Doc. 146.
Case 6:18-cr-00015-SEH Document 150 Filed 05/19/21 Page 4 of 4

3. The clerk shall ensure that all pending motions in this case and in CV 21-
13-H-SEH are terminated and shall close the civil file by entering judgment in
favor of the United States and against Rummel.

of
DATED this _/9 “day of May, 2021.

am E. Haddon

United States District Court
